HUGHES, Justice,
dissenting.
I respectfully dissent. The Court of Criminal Appeals has remanded this cause for us to determine whether Ms. Neal’s testimony, in whole or part, was admissible. This task requires that we thoroughly analyze the parameters and implications of Tex.R.Crim.Evid. 606(b). The Court of Criminal Appeals has recently pronounced that, unless the Texas rule clearly departs from its federal counterpart, cases interpreting federal rules of evidence should be consulted for guidance as to scope and applicability. Cole v. State, No. 1179-87, slip op. at 3 (Tex.Crim.App., Nov. 14, 1990) (not yet reported).
Both the federal and state rules 606(b) expressly prohibit jurors from testifying:
as to any matter or statement occurring during the course of the jury’s deliberations or to the effect of anything upon his or any other juror’s mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith....
*518Tex.R.Crim.Evid. 606(b). Both the state and federal rules provide for exceptions to the general prohibition against juror testimony. However, the federal exception is narrower in scope than that of its Texas counterpart, in that the federal rule permits juror testimony to extraneous prejudicial influence improperly brought to the jury’s attention. Tanner v. United States, 483 U.S. 107, 121, 107 S.Ct. 2739, 2748, 97 L.Ed.2d 90 (1987). The exception to the state’s rule permits a juror to testify as to any matter relevant to the validity of the verdict. Tex.R.Crim.Evid. 606(b). Therefore, under the federal rule, a juror could testify about external influence, e.g., a newspaper article, but not internal influences, e.g., jury deliberations. See Tanner, 483 U.S. at 122-23, 107 S.Ct. at 2749.
The above dissimilarity in the state and federal rules notwithstanding, an objective test should be applied when assessing the validity of a verdict. See United States v. Hornung, 848 F.2d 1040, 1045 (10th Cir.1988), cert. denied, 489 U.S. 1069, 109 S.Ct. 1349, 103 L.Ed.2d 817 (1989); United States v. Bruscino, 687 F.2d 938, 940-41 (7th Cir.1982), cert. denied, 459 U.S. 1228, 103 S.Ct. 1235, 75 L.Ed.2d 468 (1983); Miller v. United States, 403 F.2d 77, 83 n. 11 (2nd Cir.1968). The effect of such a test on the instant case would be thus: (1) Ms. Neal’s testimony that certain members of the jury commented on the defendant’s failure to testify during deliberations would be admissible; (2) Ms. Neal’s testimony concerning the subjective effect of those comments would be inadmissible; and (3) the trial court would determine, as a matter of law, whether the impermissible comments affected the decision-making process of a reasonable person.
Accordingly, I would find part of Ms. Neal’s testimony admissible, part inadmissible, and reexamine this Court’s reasoning and holding in our opinion dated July 27, 1989.